Citation Nr: 1008801	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a heart condition, 
including as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for left 
lower extremity peripheral neuropathy.

5.  Entitlement to an initial compensable evaluation for 
right lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable evaluation for left 
upper extremity peripheral neuropathy.

7.  Entitlement to an initial compensable evaluation for 
right upper extremity peripheral neuropathy.

8.  Entitlement to an initial compensable evaluation for 
nephropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to May 
1967.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In statements dated in July 2006, the Veteran and his 
representative claimed entitlement to service connection for 
erectile dysfunction, as secondary to the service-connected 
diabetes mellitus, and requested an audit of payments based 
on the award of an earlier effective date for the grant of 
service connection for diabetes mellitus.  These matters are 
referred to the RO for appropriate action.

The issues of entitlement to service connection for 
hypertension and a heart disorder, to include as secondary to 
the service-connected diabetes mellitus, and for entitlement 
to an initial compensable evaluation for nephropathy, an 
initial compensable evaluation for right upper extremity 
peripheral neuropathy, and an initial compensable evaluation 
for left upper extremity peripheral neuropathy are addressed 
in the Remand portion of the decision below are remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
tinnitus is the result of the Veteran's active service.

2.  Manifestations of the Veteran's service-connected left 
lower extremity neuropathy include absent left tibial motor 
conduction velocity with reduced amplitude and absent sural 
sensory distal that results in numbness and loss of sensation 
in the toes.

3.  Manifestations of the Veteran's service-connected right 
lower extremity neuropathy include right tibial motor reduced 
conduction velocity and reduced amplitude, with abductor 
hallucis reduced recruitment and absent sural sensory distal 
that results in numbness and loss of sensation in the toes.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.  The criteria for an initial 10 percent evaluation for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2009).

3.  The criteria for an initial 10 percent evaluation for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in February 
2005 satisfied the duty to notify provisions for the issues 
of service connection for tinnitus and the issues of service 
connection for peripheral neuropathy of the lower 
extremities, after which the claim for service connection was 
adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 
Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the Veteran what was 
necessary to substantiate his claims for service connection 
and as such, the essential fairness of the adjudication was 
not affected.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  

Concerning the issue of entitlement to a higher initial 
evaluation for peripheral neuropathy of the lower 
extremities, the present case involves a "downstream" 
issue, as the initial claim for service connection for 
peripheral neuropathy of the lower extremities was granted in 
the September 2005 rating decision appealed, and the current 
appeal arises from the Veteran's disagreement with the 
evaluations originally assigned.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's 
claim for an increased initial disability rating was appealed 
directly from the initial rating assigned, no further action 
under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  Sufficient VA examinations were provided to the 
Veteran in connection with his claims, and he has not claimed 
otherwise.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  There is no other indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

A.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The Veteran argues that his tinnitus is the result of 
exposure to acoustic trauma during active service.  Service 
medical records show no complaints or findings of tinnitus.  
His reports of medical examination at entrance to and 
separation from active service show no defects, 
abnormalities, diagnoses or other findings concerning the 
ear, tympanic membrane, or tinnitus.  

Thereafter, in the private medical treatment record dated in 
August 2000, an impression of a history of bronchitis and 
upper respiratory infections with impending sinusitis and 
otitis externa was reported.  On physical examination, the 
left tympanic membrane had purulent material in the canal and 
the right tympanic membrane was impacted with cerumen.  A 
private medical record in 2001 shows a diagnosis of otitis 
externa.  At that time tympanic membranes were found to be 
normal.  

An August 2005 VA examination for audiology shows that the 
Veteran reported the onset of tinnitus was in 2000.  He 
described it as recurring periodically once very two to three 
months and lasting a few minutes.  He reported that he was 
exposed to engine room noise during active service while 
onboard a "U-boat."  He reported that he was exposed to 
noise after service from engines and sirens while a fireman.  
The Veteran also reported an outer ear infection recently 
that was treated with antibiotics.  The examiner reported the 
otoscopy revealed unremarkable results.  The examiner 
diagnosed tinnitus but opined that it was not likely that 
military noise exposure had caused tinnitus.  The examiner's 
rationale was that the Veteran's description of his tinnitus 
was that it recurred only every few months which was not 
consistent with noise exposure and bilateral hearing loss.  

The examiner noted that the Veteran's claims file was 
reviewed, the examiner made specific reference to service 
medical records and the Veteran's reported history, and 
accepted the Veteran's report of inservice acoustic trauma.  
The examiner provided the rationale that because the 
Veteran's description of his tinnitus was that it recurred 
only every few months, it was not consistent with noise 
exposure and hearing loss.  As such, the Board finds that the 
examination provided was adequate for purposes of determining 
entitlement to tinnitus.  Barr v. Nicholson, 21 Vet. App. at 
311.

The record contains no other medical findings or opinions 
establishing that the Veteran's tinnitus is the result of his 
active service.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

The Veteran asserts that his tinnitus is the result of 
acoustic trauma he experienced during active service, and he 
avers that tinnitus had its onset during active service.  The 
Veteran's statements are competent evidence as to what he 
experiences, to include disorders that are capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  However, these statements not consistent with what 
he reported to the VA examiner in August 2005.  Rather, he 
reported that his tinnitus began in 2000, and he described it 
as occurring periodically only every few months.  Private and 
VA treatment records do not show complaints of tinnitus prior 
to the VA examination in 2005, and the Veteran has presented 
no evidence other than his own statement that his tinnitus 
has been present since his active service.  Thus, the record 
shows that the Veteran's statements are inconsistent and, in 
this case, the absence of such complaints of tinnitus to his 
private and VA health care providers weighs against his 
assertion that his symptoms have existed continuously since 
his active service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) (finding that VA may consider internal 
inconsistency when weighing credibility).  

Moreover, as a layperson, lacking in medical training and 
expertise, the Veteran's statements are not competent 
evidence to establish an etiologic relationship between his 
tinnitus and his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Importantly, the VA examiner in August 2005 
considered the Veteran's reported complaints and clinical 
findings and found no causal connection between his tinnitus 
and his active service.  

The earliest medical evidence of a diagnosis of tinnitus is 
in 2005, almost 40 years after the Veteran's separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

As there is no medical evidence to establish the currently 
diagnosed tinnitus is the result of the Veteran's active 
service, the preponderance of the evidence is against the 
claim for service connection.  Therefore, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for tinnitus is not warranted.

B.  Higher Initial Evaluation

The Veteran seeks a higher initial evaluation for peripheral 
neuropathy of his lower extremities.  He argues he 
experiences symptoms of numbness that have been getting 
progressively worse.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The rule articulated in Francisco does 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999).  "Staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Id. at 
126.

Service connection for peripheral neuropathy of the left 
lower extremity and right lower extremity was granted by a 
September 2005 rating decision and noncompensable evaluations 
were assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
effective in January 2005.  Diagnostic Code 8520 contemplates 
complete and incomplete paralysis of the sciatic nerve, 
involving the foot dangles and drops, with no active movement 
possible of muscles below the knee, flexion of knee weakened 
or, very rarely, lost.  Complete paralysis warrants an 80 
percent evaluation.  Severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent evaluation.  
Moderately severe incompletely paralysis warrants a 40 
percent evaluation.  Moderate incomplete paralysis warrants a 
20 percent evaluation.  Mild incomplete paralysis warrants a 
10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2009).  

Neurological disorders are ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention is given to the site and character of 
the injury, and the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2009).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, moderate degree.  When the involvement 
is bilateral, the ratings should be combined with application 
of the bilateral factor.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520 to 8530 (2009).

VA and private records dated from 2000-2005 show normal tone 
and power with normal reflexes and intact sensation.  A VA 
examination conducted in August 2005 shows the Veteran 
reported numbness in his feet for ten years, with a four year 
history of bilateral toe numbness and loss of sensation.  The 
sensation in the lower extremities occurred three-quarters of 
the time and worsened with inactivity and stress.  The 
Veteran stated he was prescribed medication for peripheral 
neuropathy a month prior.  He reported that the tingling and 
loss of sensation had been getting progressively worse, 
particularly in his toes and mid-foot region.  The Veteran 
reported that pain improved with the medication.  He then 
denied pain, fatigue, and loss of function in his lower 
extremities.  He stated he had not experienced stiffness, 
weakness, swelling, heat, redness, instability, giving way, 
locking, or the need for assistive devices for his lower 
extremities, and stated that his peripheral neuropathy had no 
adverse affects on occupational or recreation activities, or 
on his ability to perform activities of daily living.  He 
reported he was able to walk three quarters to a full mile 
and that walking was limited by shortness of breath, not foot 
pain.  The examiner found no cyanosis or lesions.  The 
Veteran's nails were pink and blanched well.  The Veteran was 
able to move his lower extremities without difficulty.  
Pulses were easily palpable in all four extremities and the 
skin revealed no color changes, redness, edema, heat, or 
breakdown.  Calluses on the feet were observed on the edge of 
the heel, that were soft in nature, but no wear was noted on 
his shoes.  The Achilles tendon was normal.  The Veteran was 
able to spread his toes out and fan them without difficulty 
or limited motion.  He was able to distinguish temperature 
changes and dull versus sharp.  Monofilament testing was 
normal.  

Results of electromyography test in August 2005 showed left 
tibial motor conduction velocity absent, reduced amplitude; 
right tibial motor reduced conduction velocity, reduced 
amplitude; and absent bilateral sural sensory distal by nerve 
conduction studies and abductor hallucis reduced recruitment 
by needle examination.  The examiner observed that the 
Veteran exhibited good functional capacity during the tests.  
The report shows a diagnosis of peripheral neuropathy, 
demyelinating, per the electromyogram.

Accordingly, the evidence shows that the service-connected 
peripheral neuropathy of the lower extremities result in 
demyelination of the nerves in the lower extremities.  In 
this case, the tibial nerves in both lower extremities show 
either absent or reduced velocity and reduced amplitude, 
along with the sural nerve absent.  Therefore, the Board 
finds that the Veteran's service-connected peripheral 
neuropathy of the lower extremities is more appropriately 
rated under the provisions of Diagnostic Code 8525.  
38 C.F.R. § 4.124a.  Diagnostic Code 8525 contemplates 
paralysis or incomplete paralysis of the tibial nerve.  For 
complete paralysis of this nerve, involves paralysis of all 
of the muscles of the sole of the foot, frequently with 
painful paralysis of a causalgic nature; where the toes 
cannot be flexed, adduction is weakened and plantar flexion 
is impaired, a 30 percent rating is warranted.  Severe 
incomplete paralysis warrants a 20 percent rating.  Moderate 
or mild incomplete paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124a, Code 8525.  

In this case, the medical evidence of record shows no 
findings of impairment to motor function of either the right 
or left lower extremities due to the Veteran's 
service-connected peripheral neuropathy.  38 C.F.R. § 4.120.  
Trophic changes such as muscle weakness or paralysis has not 
been shown or complained of.  Id.  Although objective 
findings of sensory impairment have not been shown on 
examination, the Veteran has consistently complained of 
numbness and pain.  As noted above, when the involvement is 
wholly sensory, the rating should be for mild, or at most, 
moderate degree.  38 C.F.R. § 4.124a.  Accordingly, the Board 
finds that the Veteran's service-connected peripheral 
neuropathy of the right lower extremity results in mild 
incomplete paralysis of the tibial nerve, and therefore a 10 
percent initial evaluation is warranted.  In the same vein, 
the Board finds that the Veteran's service-connected 
peripheral neuropathy of the left lower extremity results in 
mild incomplete paralysis of the tibial nerve, and therefore 
a 10 percent initial evaluation is warranted.  

However, the Board finds that the service-connected 
peripheral neuropathy of either lower extremity does not 
result in moderate or severe incomplete paralysis.  The 
Veteran has denied fatigue and loss of function in his lower 
extremities.  He stated that he had not experienced 
stiffness, weakness, swelling, heat, redness, instability, or 
the need for assistive devices for his lower extremities.  
The veteran further indicated that peripheral neuropathy had 
no adverse affects on occupational or recreation activities, 
or on his ability to perform activities of daily living.  The 
examiner found no cyanosis or lesions.  The Veteran's nails 
were pink and blanched well.  The Veteran was able to move 
his lower extremities without difficulty.  The Veteran was 
able to spread his toes out and fan them without difficulty 
or limited motion.  He was able to distinguish temperature 
changes and dull versus sharp.  Monofilament testing was 
normal.  Accordingly, moderate or severe incomplete paralysis 
of the tibial nerve has not been shown, and an initial rating 
in excess of 10 percent for right lower extremity peripheral 
neuropathy and an initial rating in excess of 10 percent for 
left lower extremity peripheral neuropathy is not warranted.

In considering the Veteran's claim, the Board has also 
considered whether referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2009) is appropriate.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008) (aff'd, 572 F.3d 1366 (2009).  
If there is an exceptional or unusual disability picture, the 
Board must then consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  As 
demonstrated by the evidence of record, the Veteran's 
peripheral neuropathy of the lower extremities results in 
mild incomplete paralysis of the tibial nerve based on wholly 
sensory findings.  Although damage to the tibial nerve was 
shown by electromyogram, the residuals of this damage include 
subjective complaints of numbness, tingling, and pain.  Motor 
impairment and trophic changes were not shown.  Sensory 
manifestations were not objectively found.  The subjective 
sensory manifestations are explicitly contemplated in the 
evaluations assigned above.  When comparing this disability 
picture presented in the medical evidence with the level of 
disability contemplated by the Schedule, the Board finds that 
the schedular evaluations regarding the Veteran's peripheral 
neuropathy of the lower extremities are not inadequate.  
Ratings are provided for certain neurological findings but, 
as discussed above, the medical evidence reflects that those 
findings are not present in this case.  Therefore, the 
schedular evaluations are adequate and no referral is 
required.  See 38 C.F.R. § 4.124a; see also VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered.  See 
Fenderson, 12 Vet. App. at 119.  However, the medical 
evidence does not support staged evaluations in the present 
case as there is no distinct period of time which show 
manifestations that would warrant residuals that result in 
severe incomplete paralysis or complete paralysis of the 
tibial nerve.  

In making these determinations, and based on the discussion 
above, the Board finds that the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent for 
the Veteran's peripheral neuropathy of the right lower 
extremity and an initial evaluation in excess of 10 percent 
for the Veteran's peripheral neuropathy of the left lower 
extremity.  Accordingly, the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for tinnitus is denied.

An initial 10 percent evaluation for peripheral neuropathy of 
the left lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An initial 10 percent evaluation for peripheral neuropathy of 
the right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

The Veteran also seeks service connection for hypertension 
and a heart condition, including as secondary to the service-
connected diabetes mellitus, and initial compensable 
evaluations for service-connected nephropathy, right upper 
extremity peripheral neuropathy, and left upper extremity 
peripheral neuropathy.

The August 2005 VA examination diagnosed hypertension and 
left atrial and ventricular enlargement, impaired left 
ventricular diastolic relaxation, trace aortic insufficiency, 
mild mitral and tricuspid regurgitation, and borderline 
pulmonary artery pressure, but opined that these disorders 
were not the result of the service-connected diabetes 
mellitus.  The examiner's rationale was that although the 
Veteran was diagnosed with diabetes mellitus and hypertension 
at the same time, clinical studies showed hypertensive 
changes indicating that he had hypertension for a long time 
prior to the diagnosis in 2000.  In addition, the examiner 
stated that the Veteran had multiple other risk factors for 
hypertension and heart disease, such as morbid obesity, 
dyslipidemia, and sleep apnea.  However, the examiner did not 
consider whether the diagnosed hypertension and heart disease 
were related to the Veteran's active military service, or 
whether the service-connected diabetes mellitus aggravated 
the Veteran's hypertension and heart disease.  Accordingly, 
an additional VA examination is required to obtain these 
opinions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the evidence of record shows that the last VA 
examination of the Veteran's service-connected nephropathy 
was in 2005.  "Fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, a 
medical examination is in order to determine the current 
severity of the Veteran's nephropathy.  38 C.F.R. § 
3.159(c)(4)(i); see Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2008).

Moreover, the Board finds that the medical evidence of record 
is insufficient to rate the claims of entitlement to an 
initial compensable evaluation for right upper extremity 
peripheral neuropathy and an initial compensable evaluation 
for left upper extremity peripheral neuropathy.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain any additional VA 
and non-VA treatment records identified 
by the Veteran.  All records obtained 
must be associated with the claims file.  
The RO must perform all follow up 
indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2. Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
heart pathology and hypertension found.  
All indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, as well as the Veteran's 
statements and other lay statements in 
the claims file, the examiner must state 
whether any heart pathology and 
hypertension found are related to the 
Veteran's military service.  In the 
alternative, the examiner must state 
whether any heart pathology and 
hypertension found are related to the 
service-connected diabetes mellitus in 
any way, including whether the service-
connected diabetes mellitus has 
aggravated any existing heart condition 
and hypertension.  A complete rationale 
must be provided for all opinions 
expressed.  If the requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.


3.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature and extent of his service-
connected nephropathy.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Specifically, the 
examiner must document all objective 
physiological problems found that are 
residuals of the Veteran's service-
connected nephropathy.  The examiner must 
indicate whether albumin is constant and 
recurring with hyaline and granular casts 
or red blood cells; transient or slight 
edema; or constant albuminuria with some 
edema; definite decrease in kidney 
function; persistent edema and 
albuminuria with BUN 40 to 80 mg%, 
creatinine 4 to 8 mg%, or, generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion; regular dialysis; 
more than sedentary activity is precluded 
from one of the following: persistent 
edema and albuminuria; BUN more than 80 
mg%; creatinine more than 8 mg%; markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular.  
The report prepared must be typed.

4.  The Veteran must be afforded a VA 
examination to determine the severity of 
his service-connected right upper 
extremity peripheral neuropathy and left 
upper extremity peripheral neuropathy.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies must be performed, to include an 
electromyogram, or other diagnostic tests 
and studies that will assist in properly 
evaluating the Veteran's 
service-connected upper extremities 
peripheral neuropathy.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
explain whether the service-connected 
upper extremities peripheral neuropathy 
affects the motor and/or sensory nerves, 
and which nerves it affects.  The 
examiner must explain in detail what 
limitation of motion and function is 
caused by the right and left upper 
extremity peripheral neuropathy.  The 
examiner must additionally provide an 
estimate of the degree of severity to 
which the identified nerve groups are 
affected.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for hypertension and a 
heart condition, including as secondary 
to the service connected diabetes 
mellitus, and for initial compensable 
evaluations for nephropathy, right upper 
extremity peripheral neuropathy, and left 
upper extremity peripheral neuropathy.  
If any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


